t c memo united_states tax_court laura stepp and kaleb stepp petitioners v commissioner of internal revenue respondent docket no filed date melissa a lipe for petitioners jamie m stipek for respondent memorandum findings_of_fact and opinion paris judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax continued concessions the sole issue for decision is whether petitioners may exclude from gross_income under sec_104 as damages received on account of personal physical injuries or physical sickness proceeds that mrs stepp received under a settlement agreement with her employer the court concludes that the settlement proceeds compensated mrs stepp for damages she suffered on account of disability-based discrimination reprisal for engaging in protected equal employment opportunity eeo activity and an improper medical inquiry no portion of the settlement proceeds represented continued court rules_of_practice and procedure 2respondent concedes that petitioners are not liable for the sec_6662 penalty for petitioners did not dispute in their petition or otherwise the notice of deficiency’s disallowance of their claimed education credits it is accordingly deemed conceded see rule b petitioners requested earlier in this case that kaleb be granted innocent spouse relief under sec_6015 this court instructed petitioners to amend their petition or file the administrative request with the irs petitioners did neither and failed to raise this request at trial or in their briefs it is also deemed conceded see 121_tc_308 holding that arguments not addressed in posttrial brief may be considered abandoned 87_tc_56 finding concession by failure to argue 3respondent concedes that if this court finds mrs stepp’s settlement proceeds to be included in petitioners’ gross_income for petitioners are entitled to an above-the-line deduction of dollar_figure--the amount_paid directly to mrs stepp’s attorney for court costs and attorney’s fees--because the lawsuit involved claims of unlawful_discrimination see sec_62 the notice_of_deficiency did not reflect any attorney’s fees damages on account of personal injury or physical sickness the court holds that petitioners may not exclude any portion of the settlement proceeds from gross_income findings_of_fact the parties filed a stipulation of facts a first supplemental stipulation of facts and a second supplemental stipulation of facts each was accompanied by attached exhibits the stipulated facts and exhibits are incorporated by this reference petitioners resided in texas when they petitioned this court from through the year in issue mrs stepp worked for the transportation security administration tsa she performed duties as a baggage screener until date when she tore her left rotator cuff in an on- the-job incident mrs stepp requested and received compensation_for this injury 4the court sealed the first and second supplemental stipulations of facts because of mrs stepp’s concern that she not violate the terms of her settlement agreement some of those facts are necessary to the court’s analysis see 349_f2d_610 10th cir determining the nature of the claim by the terms of the settlement agreement aff’g tcmemo_1964_33 102_tc_116 looking at the intent of the payor aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir mrs stepp’s disclosure to this court did not violate the terms of her settlement 5tsa is one of many law enforcement agencies that make up the u s department of homeland security under the worker’s compensation program and returned to her baggage screening position in november of during and tsa management at the airport where mrs stepp worked began to involuntarily reassign female baggage screeners to passenger screening mrs stepp was informed on date that she was among those reassigned she contacted an eeo counselor on several occasions protesting the gender-based reassignment and raised the issue with her managers she also made numerous requests to remain in baggage screening because of her shoulder injury and the resulting mobility difficulties she experienced these requests were denied mrs stepp requested that reasonable accommodations be made because the limited mobility from her prior injury affected her ability to properly perform some of the passenger screening duties before tsa denied her request however she became the target of reprisal for engaging in protected eeo activities and opposing discriminatory practices her supervisors created a hostile work environment that subjected mrs stepp to emotional harm and undue stress on date mrs stepp filed a formal eeo complaint against tsa and the u s department of homeland security under the administrative guidelines of the u s equal employment opportunity commission eeoc she supplemented her initial complaint on date adding claims of gender discrimination disability discrimination harassment retaliation and hostile work environment against tsa although the new claims included an assertion that she had been billed for an amount tsa was responsible for in relation to the case for her work-related injury mrs stepp did not allege that she had suffered any physical injury on date the eeoc issued its decision the decision described each of mrs stepp’s claims as broad claims of retaliation gender discrimination and disability discrimination in connection with her involuntary reassignment in date from baggage screener to passenger screener none of the issues framed in the issues section included a claim for physical injury- or personal sickness-related damages the decision concluded that tsa had subjected mrs stepp to a hostile work environment based on reprisal for engaging in protected eeo activities and or opposing discriminatory practices it also found tsa’s misclassification 6mrs stepp’s initial complaint was not introduced into the record 7each issue began with w hether complainant was discriminated against on the basis of included one or more of the bases disability shoulder injury sex female or reprisal for protected eeo activity and concluded with a when a certain event happened statement of mrs stepp’s medical status and failure to timely process her request for reasonable accommodations to be part of a hostile work environment which caused her emotional harm and stress the decision further found that tsa subjected her to an improper medical inquiry in violation of c f_r sec but other than finding that mrs stepp had already received worker’s compensation_for her torn rotator cuff and that she alleged that she injured her other shoulder the decision made no finding concerning any type of physical injury after the eeoc issued its decision mrs stepp reached a monetary settlement with tsa the settlement agreement stated that she would withdraw with prejudice her eeoc complaint that was the subject of the eeoc decision as well as any other pending informal or formal complaints filed with tsa and allegations of hostile work environment harassment retaliatory harassment gender and disability discrimination and retaliation in return tsa would among other things pay mrs stepp a lump sum of dollar_figure the agreement recited her understanding that she bore sole responsibility for compliance with all federal state and local_tax requirements and any federal or state income taxes she may owe as the result of her receipt of the lump sum settlement amount 8the decision found for tsa on all other claims mrs stepp and tsa executed this settlement agreement in early date resolving all issues between them and she filed a motion to dismiss the eeoc complaint tsa wired dollar_figure to mrs stepp’s attorney and separately wired dollar_figure directly to a bank account held jointly by petitioners the settlement agreement made no reference to physical injury or personal illness petitioners timely filed their form_1040 u s individual_income_tax_return for before preparing this return they received from the u s department of homeland security a form 1099-misc miscellaneous income reporting a dollar_figure payment from the litigation settlement petitioners reported the settlement income on their return but deducted dollar_figure as direct payment to others and dollar_figure as personal injury reimbursement effectively excluding the settlement proceeds from their gross_income after a document-matching examination revealed this discrepancy the irs issued petitioners a timely notice_of_deficiency for determining that the dollar_figure payment should have been included in gross_income petitioners timely petitioned this court contending that the dollar_figure payment was excludable from gross_income under sec_104 9this represented dollar_figure in court fees and dollar_figure in attorney’s fees opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 the taxpayer bears the burden of proving her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs in certain circumstances the burden_of_proof on factual issues may shift to respondent see sec_7491 rule a petitioners do not contend that this provision applies here and they thus bear the burden_of_proof sec_61 defines gross_income as all income from whatever source derived this definition has broad scope and exclusions from gross_income must be narrowly construed 515_us_323 348_us_426 309_us_331 litigation settlement proceeds constitute gross_income unless the taxpayer proves that the proceeds fall within a specific statutory exclusion commissioner v schleier u s pincite save v commissioner tcmemo_2009_209 the exclusion_from_gross_income upon which petitioners rely appears in sec_104 it provides that gross_income does not include the amount of any damages received whether by suit or agreement on account of personal physical injuries or physical sickness congress intended this exclusion to cover damages that flow from a physical injury or physical sickness see h_r conf rept no pincite 1996_3_cb_741 for this purpose emotional distress shall not be treated as a physical injury or physical sickness sec_104 penultimate sentence nor shall mental anguish humiliation and embarrassment shaltz v commissioner tcmemo_2003_173 when damages are received under a settlement agreement the nature of the claim that was the actual basis for the settlement determines whether the damages are excludable under sec_104 504_us_229 the nature of the claim is typically determined by reference to the terms of the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 the key question is in lieu of what were the damages awarded 102_tc_116 quoting 144_f2d_110 1st cir aff’g 1_tc_952 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir if the agreement does not explicitly state which claims the payment was made to settle the dominant reason for the payor’s making the payment is critical 507_f3d_857 5th cir aff’g tcmemo_2005_250 the intent of the payor is determined by taking into consideration all of the facts and circumstances including the amount_paid the circumstances leading to the settlement and the allegations in the injured party’s complaint id pincite 87_tc_236 aff’d 835_f2d_67 3d cir t he nature of underlying claims cannot be determined from a general release that is broad and inclusive ahmed v commissioner tcmemo_2011_295 102_tcm_607 aff’d f app’x 11th cir and where there is a general release but no allocation of settlement proceeds among various claims this court has held that all settlement proceeds are includible in gross_income see green v commissioner tcmemo_2014_23 at evans v commissioner tcmemo_1980_142 mrs stepp’s complaints against tsa were expressed in a variety of formats over several years from to these included informal counseling with tsa eeo counselors formal and informal internal complaints a formal eeoc proceeding that entailed extensive discovery and a settlement offer from tsa that mrs stepp accepted at every stage of these proceedings mrs stepp uniformly alleged as the bases for her complaints some combination of disability- or gender-based discrimination and reprisal for protected eeo activity mrs stepp points to the eeoc decision discussing her shoulder injuries as proof that the nature of her claims involved personal physical injury but the eeoc opinion’s discussion of her left shoulder injury--and her alleged right shoulder injury10--was included to establish that she was disabled and therefore entitled to recover under the standards of the ada amendments act of dollar_figure the settlement agreement states that it is in full and final satisfaction of all claims against the agency the nonpecuniary relief she secured was employment related and responded directly to her claims of discrimination tsa promised to reassign mrs stepp to baggage screening for a certain period expunge any disciplinary marks relating to the eeoc case and approve a certain quantity of leave that mrs stepp would request the settlement agreement mentions no personal injury or physical sickness and provides her no relief for such an injury or sickness 10petitioners did not introduce evidence proving that mrs stepp raised a personal injury claim against tsa with respect to her right shoulder 11in contrast the eeoc decision speaks in terms of emotional harm and financial harm mrs stepp suffered as a result of the hostile tsa actions in exchange for tsa’s promises as set forth above mrs stepp made several reciprocal promises she agreed to withdraw with prejudice the eeoc complaint that was the subject of the pending litigation as well as any other pending informal or formal complaints filed with tsa and allegations of hostile work environment harassment retaliatory harassment gender and disability discrimination and retaliation she promised not to institute any claim against tsa under the civil rights act of the rehabilitation act of the age discrimination in employment act or any other law regulation or directive and she agreed to release the united_states the agency and its employees from any employment discrimination claims or liabilities that were or could have been raised the settlement agreement executed by the parties in date stated quite clearly what claims the payment was made to settle--namely the claims of discrimination harassment retaliation and hostile work environment that were the subject of the eeoc litigation looking more broadly at the dominant intent of the payor the court finds it clear from the record that tsa’s dominant reason behind this agreement was to settle the eeoc litigation the settlement documents nowhere refer to physical injury of any kind and there is no suggestion in the broad and inclusive general release clause that she had made or was releasing the defendants from any claim for damages on account of physical injury or physical sicknessdollar_figure this court has considerable sympathy for mrs stepp’s position she endured great indignities in her workplace and undoubtedly suffered consequential emotional distress for a very long period but congress has limited the sec_104 exclusion_from_gross_income to damages received on account of personal physical injuries or physical sickness and congress explicitly provided that emotional distress shall not be treated as a physical injury or physical sickness damages received on account of emotional stress even when resultant physical symptoms occur are not excluded from income under sec_104 shelton v commissioner tcmemo_2009_116 97_tcm_1592 citing hawkins v commissioner t c memo petitioners have not carried their burden of proving that any portion of the settlement proceeds was paid on account of physical injury thus defined the court accordingly has no alternative but to conclude that the dollar_figure payment reported 12even assuming arguendo that some portion of tsa’s settlement payment was intended by tsa to compensate mrs stepp for her shoulder injuries she has not shown the extent to which the settlement proceeds were allocated among her many claims on the form 1099-misc was includible in full in petitioners’ gross_income for to reflect the foregoing decision will be entered under rule
